Case 3:17-cv-00007-GTS-ML Document 101-36 Filed 05/31/19 Page 1of3

Binghamton City School District

Binghamton High School
31 Main Street
Binghamton, NY 13905
(607) 762-8200

Fax: (607) 762-8209

 

February 10, 2017

   
 

Vincent S} 8 erO _
Binghamton, N NY "13905
Dear Vincent:

As set forth in a letter dated February 10, 2017, you are suspended for a period of 5 days
beginning, February 10, 2017 through February 16, 2017, and a Superintendent Hearing
has been requested.

Pursuant to Education Law Section 3214, a hearing has been scheduled for Wednesday
February 15, 2017 at 11:00 a.m. at the Pupil Services office located at 98' Oak Street,
Binghamton. I have designated Nathan D, VanWhy, Esq., as the Hearing Officer to conduct
the hearing. You are expected to be at the hearing. , ,

It is alleged that, while attending the Vestal Central School District, you were insubordinate
or disorderly or engaged in conduct that endangered the safety, morals, health or welfare
of others or some or all of the above in that, while on Vestal Central School District
property, the following occurred: ,

On December 2, 2016, you were involved in an incident in Math class while attending the
Vestal Central School District. At the time, you were instructed not to discuss the incident.
Several students came to-speak with Vestal administrators regarding the incident because
you shared with those students that you were being suspended for “no reason” and “it was
unfair.”

On December 8, 2016, you posted a number of posts on social media that were retaliatory
in nature against the teacher and Vestal administration. Your posts included:
- Avideo ofa girl in a bedroom loading and unloading a gun on your snapchat story;
- On Twitter, you tweeted/retweeted “@WBNG12News to be acknowledged because I
have no say. Vestal High School is corrupt and unfair to its colored students, And we
need help.”;

Providing A Rich Environment for Quality Learniyigng 4942
fs

Case 3:17-cv-00007-GTS-ML Document 101-36 Filed 05/31/19 Page 2 of 3

Le

|. disrupts or is reasonably likely to disrupt the educational process or school
operations; or :

2. Insubordinate, that is, failing to comply with the lawfel directions of teachers, school
administrators or other school employees in charge of the student; bus drivers, bus
monitors and, bus aides, law enforcement; or

4, Endangers the safety, health, morals or welfare of themselves or others by any act,
inchading, but not limited to:
_a. fighting, assaulting or behaving violently, threatening another with bodily harm;
£ using obscene, profane, lewd, vulgar or abusive language or behavior;

5. Engages in conduct that violates Board rules and regulations for the maintenance of
public order on school property in Section VII below, or Federal, State or local laws.

Off campus & non-school day misconduct: Students may be disciplined for violations of
school district policies and the Code of Conduct when there is a connection to or impact or

_ effect on school students, personnel, activities, functions or property.

At this hearing, you have the right of representation by counsel, person in parental °
relationship or other representative, the right to question witnesses testifying against you
and to present witnesses and other evidence on your behalf.

A Hearing Officer has the authority to administer oaths and issue subpoenas for witnesses
to attend the proceeding. If you need a subpoena contact the Hearing Officer as soon as
possible, as it is your responsibility to make arrangement for your witnesses to be present
at the hearing. The Hearing Officer shall take the evidence and make findings of fact and
recommendations to me as to whether the alleged violations occurred and, if so, the
appropriate measure of discipline.

At the hearing, the student’s previous school records will be reviewed including prior
disciplinary records. This inforrnation will be considered in connection with the extent of

any further disciplinary action. If you would like to review this information prior to the

hearing, please contact the school principal. You will have an opportunity to present the

stucent’s response to this information at the hearing. A record of the hearing will be made.

Following the hearing, | will review the Hearing Officer’s findings of fact and

recommendation as to the appropriate measure of discipline and provide you with a

written decision.

If you have any questions concerning the hearing, please contact the Hearing Officer at 607- .
762-8118.

Sincerely,

Jam nn dara paor

Tonia Thompson, Ed.D.

pKa.

Providing A Rich Environment for Quality Learnyggo1913
- Case 3:17-cv-00007-GTS-ML Document 101-36 Filed 05/31/19 Page 3 of 3

Interim Superintendent of Schools

cc: R. Oberg, Principal, Binghamton High School
M. Roberts, Guidance Counselor
Robert and Debra Spero, Parents

Providing A Rich Environment for Quality Learning 1914
